DETAILED ACTION
Status of Claims
Claims 1-14 and 18-23 are pending. Claims 19-23 are withdrawn as non-elected inventions. Claims 1-14 and 18 are subject to examination on the merits.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14 and 18) in the reply filed on 6/9/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists because Examiner has already conducted two searches (see 6/9/2022 remarks at 6).  This is not found persuasive for reasons below.
As a preliminary matter, the 3/21/2022 claims (also called “current set of claims”)— the 6/9/2022 claims are identical to the 3/21/2022 claims, except for the status identifier preceding each claim—are materially different from the claims filed on 5/29/2020 and 10/12/2021 (also called “previous sets of claims”). As a non-limiting list of examples, the 3/21/2022 claims now require: a step of providing a substrate in the chamber and forming a film on the substrate (see claims 1, 19); the substrate is provided after the step of pre-coating with a protective layer within the chamber (see claims 1, 19); the step of forming a film on the substrate causes a residue to form on the protective layer (see claims 1, 19); the etchant gas is now for removing the residue from the protective layer, wherein the residue and the protective layer originate from two different steps (see claims 1, 19); the pre-coating step has a requisite temperature of 750 to 950℃ (see claim 1). Thus, the steps recited in the current set of claims are materially different from the steps recited in the previous sets of claims such that new search and examination would be required for the 3/21/2022 claims.
The searches Examiner previously conducted were in the context of the claims filed on 5/29/2020 and 10/12/2021, not in the context of the claims filed on 3/21/2022, which are materially different (as briefly explained above; see below for detailed explanations of the differences between claims 1, 19, and 22). For example, in the 5/29/2020 and 10/12/2021 claims, the “pre-coating” step—also referred to as “flowing a protective coating gas”—did not distinguish between whether a substrate is present or absent in the chamber and did not require “providing a substrate in the reaction chamber and forming a film on the substrate that causes a residue to form on the protective layer.” But in the 3/21/2022 claims, a step of providing a substrate and forming a film on the substrate is required, and the “pre-coating” step must be performed before that film-forming step. Indeed, the prior art references (e.g., NISHIMURA, COMITA) used for teaching the “pre-coating” step in the previous sets of claims cannot be used for teaching the “pre-coating” step in the current set of claims. As another example, in the 5/29/2020 and 10/12/2021 claims, the etchant gas was used to remove a residue, without requiring the residue to originate from the film-forming step. But in the 3/21/2022 claims, the residue must be caused by the (newly recited) film-forming step—which must be performed after the “pre-coating” step—and then the residue is removed from the protective layer, wherein the residue and the protective layer originate from two different steps.
The restriction between Groups I and II:
Applicant asserts that items [A]-[D] have been previously searched (see remarks at 7). This is not persuasive because new search and examination are still required for: 
item [A] (coating the silicon carbide or graphite parts is part of the pre-coating step, which requires new search and examination, as explained above); 
item [D] (etchant gas is now for removing a residue from the protective layer, wherein the residue comes from the newly recited film-forming step and the protective layer comes from the pre-coating step; as explained above, these require new search and examination); 
items [B] and [C] are closely related to item [D] because the step of heating the chamber is for activating the etchant gas, so a new search and examination for item [D] would also mean a new search and examination for items [B] and [C].
Indeed, material differences between Inventions I and II (see below) present serious burden for search and examination because different search queries are required:
claim 1 requires pre-coating the walls, whereas claim 19 requires coating a silicon carbide or graphite part; 
claim 1 requires a temperature of 750-950℃ for the pre-coating step, whereas claim 19 is silent on this limitation; 
claim 1 requires heating the chamber to a temperature exceeding 700℃, whereas claim 19 requires heating the chamber to a temperature exceeding 900℃ and then continue heating for 160 seconds; 
claim 19 requires Cl2 or N2 gas as the etchant, whereas claim 1 is silent on this limitation; 
claim 1 requires the residue (caused by the newly recited film-forming step) to include at least one of arsenic-based material, germanium- based material, silicon-based material, or phosphorous-based material, whereas claim 19 is silent on this limitation.
Moreover, applicant does not dispute that serious search and/or examination burden would exist because the inventions have acquired a separate status in the art in view of their different classifications; or because the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (as explained below, the recitations of “temperature during the pre-coating is in the range of 750 to 950℃” and “heating the reaction chamber to a temperature exceeding 700℃” in claim 1 create 112(a) issues).
Additionally, applicant asserts that searching the limitations of claim 19 would inherently include searching the corresponding limitations of claim 1 (see remarks at 7). This is not persuasive because claim 1 is the combination and claim 19 is the subcombination, so the proper analysis is whether searching for claim 1 would inherently including searching for claim 19, not the other way around.
The restriction between Groups I and III:
Applicant asserts that items [E]-[H] have been previously searched (see remarks at 8). This is not persuasive because new search and examination are still required for:
items [E] and [F] (the pre-coating step in claim 22 is not necessarily the same pre-coating step in claim 1, which requires new search and examination, as explained above); 
item [H] (etchant gas in claim 1 is now for removing a residue from the protective layer, wherein the residue comes from the newly recited film-forming step and the protective layer comes from the pre-coating step; as explained above, these require new search and examination); 
item [G] is closely related to item [H] because the step of heating the chamber is for activating the etchant gas, so a new search and examination for item [H] would also mean a new search and examination for item [G].
Indeed, material differences between Inventions I and III (see below) present serious burden for search and examination because different search queries are required:
claim 1 is for pre-coating the walls, whereas claim 22 is for coating a silicon carbide or graphite parts in a quartz chamber;
claim 1 requires a coating gas (e.g., dichlorosilane, silane, or disilane) and a temperature of 750-950℃ for the pre-coating step, whereas claim 22 is silent on these limitations; 
claim 1 requires providing a substrate in the reaction chamber and forming a film on the substrate that causes a residue to form on the protective layer, whereas claim 22 is silent on these limitations;
claim 1 requires the residue to originate from the film-forming step and the residue is removed from the protective layer, whereas claim 22 is silent on these limitations;
claim 22 requires continuing the heating for 160 seconds and heating the peripheral regions of the quartz chamber, whereas claim 1 is silent on these limitations; 
claim 22 requires Cl2 or N2 gas as the etchant, whereas claim 1 is silent on this limitation.
Moreover, applicant does not dispute that serious search and/or examination burden would exist because the inventions have acquired a separate status in the art in view of their different classifications; or because the prior art applicable to one invention would not likely be applicable to another invention; or because the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (as explained below, the recitations of “temperature during the pre-coating is in the range of 750 to 950℃,” the film-forming step, and “heating the reaction chamber to a temperature exceeding 700℃” in claim 1 create 112(a) issues).
Additionally, applicant asserts that searching the limitations of claim 22 would inherently include searching the corresponding limitations of claim 1 (see remarks at 8). This is not persuasive because claim 1 is the combination and claim 22 is the subcombination, so the proper analysis is whether searching for claim 1 would inherently including searching for claim 22, not the other way around. 
The restriction between Groups II and III:
Applicant asserts that items [J]-[K] have been previously searched (see remarks at 9), which implicitly acknowledges that items [L] and [M] would require new search and examination. In any event, applicant’s argument is not persuasive because new search and examination are still required for:
item [J] (the protective coating step in claim 22 is not necessarily the same protective coating step in claim 19, which requires new search and examination, as explained above); 
item [L] (the film-forming step and the residue coming from the film-forming step are newly recited and would require new search and examination, as explained above);
item [M] (removing the residue (caused by the newly recited film-forming step) from the protective layer would require new search and examination, as explained above);
item [K] is closely related to item [M] because the step of heating the chamber is for activating the etchant gas, so a new search and examination for item [M] would also mean a new search and examination for item [K].
Indeed, material differences between Inventions II and III (see below) present serious burden for search and examination because different search queries are required:
claim 19 requires the protective coating gas to comprise at least one of dichlorosilane, silane, or disilane, whereas claim 22 is silent on these limitations;
claim 19 requires providing a substrate in the reaction chamber and forming a film on the substrate that causes a residue to form on the protective layer, whereas claim 22 is silent on these limitations;
claim 19 requires the residue be removed from the protective layer (which is formed on the silicon carbide or graphite parts), whereas claim 22 only requires the residue be removed from the walls;
claim 19 requires heating the chamber to a temperature exceeding 900℃, whereas claim 22 only requires a temperature exceeding 700℃;
claim 22 requires heating the peripheral regions of the quartz reaction chamber, whereas claim 19 is silent on these limitations;
claim 22 requires the residue to comprise an arsenic-based material, a germanium-based material, a silicon-based material, or a phosphorous-based material, whereas claim 19 is silent on these limitations.
Moreover, applicant does not dispute that serious search and/or examination burden would exist because the inventions have acquired a separate status in the art in view of their different classifications; or because the prior art applicable to one invention would not likely be applicable to another invention; or because the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (as explained below, the newly recited film-forming step creates 112(a) issues).
Additionally, applicant asserts that searching the limitations of claim 19 would inherently include searching the corresponding limitations of claim 22 (see remarks at 9). This is not persuasive because claim 22 is the combination and claim 19 is the subcombination, so the proper analysis is whether searching for claim 22 would inherently including searching for claim 19, not the other way around. 
In summary, the 4/12/2022 restriction requirement is still deemed proper and is therefore made FINAL.

Response to Amendments
Because the 3/21/2022 claim amendments—those claims are identical to the 6/9/2022 claims, except for the status identifier preceding each claim—are responsive, the claim objections are withdrawn and the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s 3/21/2022 arguments with respect to claims 1-14 and 18 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art of record fails to teach limitations of the claims as amended (see 3/21/2022 remarks at 9-11). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Provisional Application No. 62/859,621, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 recites “after the pre-coating, providing a substrate in the reaction chamber and forming a film on the substrate that causes a residue to form on the protective layer; after . . . the providing a substrate in the reaction chamber and forming a film on the substrate, heating the reaction chamber . . . wherein the etchant gas removes the residue from the protective layer on the plurality of walls . . . .” These limitations are not supported by the disclosures of the Provisional Application. Specifically, the Provisional Application fails to disclose a step of forming a film on the substrate that’s performed after the protective pre-coating step 110 and before the high-temperature baking step 120 (see para. 0016-19, fig. 1).

Examiner’s Comment
Claim 1 recites “after the pre-coating and the providing a substrate in the reaction chamber and forming a film on the substrate, heating the reaction chamber to a temperature exceeding 700 °C; and after the pre-coating and the heating the reaction chamber, flowing an etchant gas into the reaction chamber . . . .” But the phrase “after the pre-coating” is redundant in this particular context because the claim has already established an order of sequence for the steps: pre-coating, followed by providing a substrate and forming a film on the substrate, followed by heating the chamber, followed by flowing an etchant gas into the chamber. Thus, as a recommendation, the claim language should be changed to:
after 
after 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “after the pre-coating, providing a substrate in the reaction chamber and forming a film on the substrate that causes a residue to form on the protective layer; after . . . the providing a substrate in the reaction chamber and forming a film on the substrate, heating the reaction chamber . . . wherein the etchant gas removes the residue from the protective layer on the plurality of walls . . . .” These limitations are not supported by the specification and thus constitute new matter. Applicant cites para. 0016-19 as support (see 3/21/2022 remarks at 7), but those paragraphs fail to disclose a step of forming a film on the substrate that’s performed after the protective pre-coating step 110 and before the high-temperature baking step 120. Likewise, fig. 1 also fails to disclose a film-forming step performed between step 110 and step 120.
Claims 2-14 and 18 are rejected because they depend on claim 1.

Claims 1-14 and 18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because a critical or essential element is not recited in the claims. 
The disclosure does not enable one of ordinary skill in the art to practice the invention without a step of unloading the substrate from the chamber, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229 (CCPA 1976). Claim 1 (and its dependent claims) recite providing a substrate in the reaction chamber, but does not recite unloading the substrate from the reaction chamber. A person having ordinary skill in the art would understand that if the substrate were to remain inside the reaction chamber after the film-forming step, the etchant gas supplied into the chamber would also etch the film formed on the substrate; this would defeat the purpose of the film-forming step and likely damage and/or contaminate the substrate. 
The disclosure does not enable one of ordinary skill in the art to practice the invention without a step of cooling the chamber between the pre-coating step and the step of heating the reaction chamber to a temperature exceeding 700℃, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229 (CCPA 1976). Claim 1 (and its dependent claims) recite that the pre-coating step has a temperature of “750 to 950℃,” and “after the pre-coating step . . . heating the reaction chamber to a temperature exceeding 700℃.” Conventionally, “heating to” means increasing the temperature to a target temperature (e.g., exceeding 700℃) and the chamber’s temperature was already at 750-950℃ during the pre-coating step; this means the chamber is cooled after the pre-coating step and before the chamber is “heated to” a temperature exceeding 700℃. Indeed, it’s conventional to decrease the chamber’s temperature for unloading the substrate from the chamber (see, e.g., US PGPUB 20030034053 to NISHIMURA at fig. 4-5; US Patent 6042654 to COMITA at col. 5 line 8-11).

Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a layer” at line 2-3. It’s unclear if this is the same as the “protective layer” recited in claim 1. For examination purpose, it’s interpreted as the same.
Claim 18 recites “the layer” at line 2. It’s unclear if this is the same as the “protective layer” recited in claim 1. For examination purpose, it’s interpreted as the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over COMITA (US Patent 6042654), in view of AMRHEIN (US PGPUB 20030215963).
Regarding claim 1, COMITA teaches a method for in-situ cleaning a reaction chamber (abstract, claims 1-34, fig. 2). COMITA’s method comprises:
providing a substrate in the reaction chamber (see col. 4 line 33-35) and forming a film on the substrate that causes a residue to form (see, e.g., step 201 in fig. 2; col. 4 line 61 to col. 5 line 8; claims 16, 26);
after the providing a substrate in the reaction chamber and forming a film on the substrate (after step 201), heating the reaction chamber (see step 203 in fig. 2, col. 5 line 25-44) to a temperature exceeding 700°C (chamber temperature is typically 500-1050℃, col. 7 line 5-10; examples of chamber temperature include 740℃, 750℃, 800℃, and 1000℃, see col. 6 line 21-24, 30-32, 54-56, col. 7 line 55-65, fig. 3);
after heating the reaction chamber (after step 203), flowing an etchant gas into the reaction chamber (see step 204 in fig. 2; see col. 5 line 45-49); 
wherein the etchant gas removes the residue from the plurality of walls (chlorine radicals, formed by the thermal decomposition of the chlorine gas, react with and remove silicon deposits in the reactor chamber, col. 7 line 14-38), the residue comprising silicon-based material (silicon and silicon polymers, col. 7 line 14-15).  
COMITA does not explicitly teach:
“pre-coating with a protective layer on a plurality of walls within the reaction chamber with a protective coating gas, the protective coating gas comprising at least one of: dichlorosilane (DCS), silane, or disilane and the reaction chamber temperature during the pre- coating is in the range of 750 to 950°C”;
The substrate is provided “after the pre-coating” and the residue is formed “on the protective layer”;
The etchant gas removes the residue “from the protective layer.”
AMRHEIN teaches a method for in-situ cleaning a reaction chamber (see abstract, fig. 3, claims 1-21), just like the present application; thus AMRHEIN is analogous. AMRHEIN teaches:
pre-coating with a protective layer (see layer 208, fig. 4, para. 0062) on a plurality of walls (because the protective layer is formed via a CVD process in the chamber, see para. 0052-53, a person having ordinary skill in the art would reasonably expect the protective layer to form on all or almost all interior surfaces of the chamber, including the walls; see para. 0006, deposits are formed on chamber walls after CVD processing) within the reaction chamber (chamber 12, fig. 1) with a protective coating gas (see step 100 in fig. 3, para. 0052-53), the protective coating gas comprising silane (para. 0053), and the reaction chamber temperature during the pre- coating is about 775°C (para. 0053) (which falls within the claimed range of “750 to 950°C”); 
after the pre-coating, providing a substrate in the reaction chamber (see step 120 in fig. 3, para. 0056) and forming a film on the substrate (see step 130 in fig. 3, para. 0056) that causes a residue to form on the protective layer (because step 130 occurs after steps 100-110, a person having ordinary skill in the art would understand that, in step 130, the residue is formed on the protective layer previously formed in steps 100-110);
after the pre-coating, flowing an etchant gas (e.g., chlorine gas, see para. 0060) into the reaction chamber (see step 160 in fig. 3, para. 0059-60, 0062); 
wherein the etchant gas removes the residue from the protective layer (see para. 0062) on the plurality of walls (see para. 0005, deposits are left on chamber walls; see para. 0045, cleaning chamber walls), the residue comprising a silicon-based material (see para. 0056).
AMRHEIN teaches that the protective layer has the benefit of protecting the chamber’s interior surfaces from attacks by radicals of the cleaning gas (see para. 0014, 0023, 0055), wherein the radicals include chlorine radicals (see para. 0046, 0049, 0061).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify COMITA’s method to incorporate a pre-coating step (as taught by AMRHEIN), with reasonable expectation of protecting the chamber’s interior surfaces, for several reasons. First, as AMRHEIN explains, the protective layer has the benefit of protecting the chamber’s interior surfaces from attacks by radicals of the cleaning gas (including chlorine radicals); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate the pre-coating step. Second, it’s well known in the art to perform a pre-coating step to form a protective layer within the chamber (see AMRHEIN), before providing a substrate into the chamber and forming a film on the substrate to cause a residue to form on the protective layer (see AMRHEIN), and have the etchant gas remove the residue from the protective layer (see AMRHEIN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the pre-coating step as incorporated would serve the same function as before (e.g., protecting the chamber’s interior surfaces), thus yielding predictable results.
In the resulting combination of COMITA and AMRHEIN, the substrate would be provided “after the pre-coating,” the residue would be formed “on the protective layer,” and the etchant gas would remove the residue “from the protective layer” (as explained above). Moreover, because the steps of heating the reaction chamber and flowing the etchant gas occur after providing the substrate, those two steps would also be “after the pre-coating.”
Regarding claim 2, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination teaches wherein the etchant gas comprises chlorine (C12) (see COMITA at col. 5 line 45-63, step 204 in fig. 2).
Regarding claim 3, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination teaches wherein the reaction chamber comprises parts made up of at least one of: silicon carbide or graphite (see COMITA at col. 2 line 2-5), and wherein the pre-coating forms a layer on the plurality of walls and the parts to provide protection during the flowing step (as explained above, because the protective layer is formed via a CVD process in the chamber, a person having ordinary skill in the art would reasonably expect the protective layer to form on all or almost all interior surfaces of the chamber, see AMRHEIN at para. 0006, 0052-53).
Regarding claim 4, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination teaches a pressure of the reaction chamber during the flowing step is in a range of 10 torr to 760 torr (see COMITA at col. 6 line 4-7, claims 19, 28). Given the overlap between the claimed ranges (i.e., 40-100 torr, 45-90 torr, 50-85 torr) and the range disclosed by the prior art, the claimed ranges are considered obvious. See MPEP § 2144.05.I. Moreover, the chamber pressure is a result-effective variable. For example, COMITA teaches that chamber pressure affects the density of chlorine radical formed in the chamber (see col. 7 line 10-13) and affects cleaning rate and time (see col. 7 line 51-55). Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal chamber pressure for the flowing step. See MPEP § 2144.05.II.A. Indeed, the present application has not shown the criticality of the claimed ranges of 40-100 torr, 45-90 torr, and 50-85 torr.
Regarding claim 5, the combination of COMITA and AMRHEIN teaches the method of claim 1. Although the combination does not explicitly teach “wherein the flowing step has a duration ranging from 2 to 5 minutes,” cleaning time is a result-effective variable. For example, COMITA teaches that the Cl2 gas flow time affects not only the removal of deposits but also exposure of the chamber components to chlorine radical (see col. 7 line 66 to col. 8 line 3). Thus, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration for the flowing step. See MPEP § 2144.05.II.A. Indeed, the present application has not shown the criticality of the claimed range of 2 to 5 minutes.
Regarding claim 6, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination teaches wherein the temperature of the reaction chamber during the heating step exceeds 800℃ (as explained above; see also COMITA at fig. 3, col. 7 line 5-10, col. 6 line 21-24, 30-32, 54-56, col. 7 line 55-65).
Regarding claim 7, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination teaches wherein the temperature of the reaction chamber during the heating step exceeds 900℃ (as explained above; see also COMITA at fig. 3, col. 7 line 5-10, col. 6 line 21-24, 30-32, 54-56, col. 7 line 55-65).
Regarding claim 8, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination does not explicitly teach “wherein the heating step is continued after the temperature of the reaction chamber is reached for a duration exceeding 160 s.” But COMITA teaches that: the chamber’s temperature is maintained during cleaning (see col. 3 line 25-35); the chamber’s temperature during cleaning is result effective (see col. 5 line 25-44, col. 7 line 3-13); and the duration of the cleaning is also result effective (as explained above). In other words, the duration that the heating step is continued/maintained after reaching the target temperature of the chamber is related to the duration of cleaning, and both durations are result effective. Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration that the heating step is continued/maintained after reaching the target temperature of the chamber. See MPEP § 2144.05.II.A.
Regarding claim 9, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination does not explicitly teach “wherein the heating step is continued after the temperature of the reaction chamber is reached for a duration exceeding 170 s.” But as explained above, the duration that the heating step is continued/maintained after reaching the target temperature of the chamber is result effective. Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration that the heating step is continued/maintained after reaching the target temperature of the chamber. See MPEP § 2144.05.II.A.
Regarding claim 10, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination does not explicitly teach “wherein the heating step is continued after the temperature of the reaction chamber is reached for a duration exceeding 180 s.” But as explained above, the duration that the heating step is continued/maintained after reaching the target temperature of the chamber is result effective. Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal duration that the heating step is continued/maintained after reaching the target temperature of the chamber. See MPEP § 2144.05.II.A.
Regarding claim 13, the combination of COMITA and AMRHEIN teaches the method of claim 2. The combination teaches wherein the etchant gas comprises chlorine (C12) (see COMITA at col. 5 line 45-63, step 204 in fig. 2).
Regarding claim 14, the combination of COMITA and AMRHEIN teaches the method of claim 13. The combination teaches that the chlorine gas reacts with the residue (see COMITA at col. 7 line 14-38), and residual chlorine is then purged from the chamber (see COMITA at col. 8 line 4-190. This means that the concentration of the chlorine gas in the chamber decreases over time as the chlorine gas removes residue. Although the combination does not explicitly teach that the concentration of the chlorine gas is reduced to “0.5 parts per million,” the concentration of the chlorine gas is a result-effective variable. As explained above, the chlorine gas reacts with the residue and is purged, so the concentration of chlorine gas decreases over time; one of ordinary skill in the art would understand that the concentration of chlorine gas is related to cleaning progress and cleaning result. Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal concentration of chlorine gas. See MPEP § 2144.05.II.A.
Regarding claim 18, the combination of COMITA and AMRHEIN teaches the method of claim 3. The combination teaches wherein the pre-coating step is continued until the layer has a thickness of 500 angstroms to 2 micrometers (50 nm to 2000 nm) (see AMRHEIN at para. 0052), which falls within the claimed range of “at least 35 nanometers.”

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of COMITA and AMRHEIN (as applied to claim 1), in view of LY (US PGPUB 20030221708).
Regarding claim 11, the combination of COMITA and AMRHEIN teaches the method of claim 1. The combination teaches that the step of forming a film on the substrate can be an epitaxial silicon process (see COMITA at claims 7, 23, 31; col. 4 lines 40, 59-60; col. 8 line 29-31).
Although the combination does not explicitly teach wherein the residue comprises an arsenic-based material, it’s well known in the art to have arsenic dopant when forming a silicon epitaxial film (see LY at para. 0004, 0018; see also AMRHEIN at para. 0046, reactor can include a dopant source such as arsine 78).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of COMITA and AMRHEIN to incorporate arsenic dopant in the step of forming the film on the substrate (wherein the film-forming step causes the residue to form on the protective layer, as explained above), with reasonable expectation of cleaning the chamber. COMITA already teaches forming the film on the substrate by epitaxial silicon process and it’s well known in the art to have arsenic dopant when forming a silicon epitaxial film (see LY; see also AMRHEIN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. In the resulting combination, the residue caused by the film-forming step would comprise arsenic-based material.
Regarding claim 12, the combination of COMITA, AMRHEIN, and LY teaches the method of claim 11. As explained above, the etchant gas removes residue from the protective layer, wherein the residue comprises an arsenic-based material. In other words, the concentration of the arsenic-based material would be reduced to a certain level as the cleaning progresses. Although the combination does not explicitly teach that the level is “0.005 parts per million,” the concentration is a result effective variable. As explained above, the etchant gas removes deposits, including deposits comprising an arsenic-based material. This means the concentration of the arsenic-based material is related to the cleaning progress or the cleaning result. Therefore, a person having ordinary skill in the art would’ve been motivated to discover, through routine experimentation, a workable or optimal concentration of the arsenic-based material. See MPEP § 2144.05.II.A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714